OPINION — AG — THE COUNTY COMMISSIONERS OF GARFIELD COUNTY ARE AUTHORIZED TO BUILD AN OFFICE BUILDING ON THE COUNTY OWNED FAIR GROUNDS WITHOUT ACQUIRING THE APPROVAL OF THE BOARD OF DIRECTORS OF THE FREE FAIR ASSOCIATION IF THE BUILDING WILL BE USED "TO PROMOTE AGRICULTURE, HORTICULTURE, LIVESTOCK AN D POULTRY RAISING, MANUFACTURING, ARTS, TRADES, OR EVERY INDUSTRY OF THE COUNTY IN WHICH THE FAIR IS HELD" CITE: 19 Ohio St. 1971 339 [19-339] 2 Ohio St. 1971 131.5 [2-131.5], 2 Ohio St. 1971 131.14 [2-131.14], 19 Ohio St. 1971 92 [19-92] (JEFFERY L. WEEKS)